Case 1:19-cv-01231-CMA-KMT Document 57 Filed 01/24/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-01231-CMA-KMT


  PHILADELPHIA INDEMNITY INSURANCE COMPANY,

         Plaintiff,

  v.

  UNITED STATES OLYMPIC COMMITTEE,

         Defendant.


  _______________________________________________________________________________

        UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO DEFENDANT’S
             STATEMENT REGARDING SUBJET MATTER JURISDICTION
  _______________________________________________________________________________

         Undersigned counsel for Plaintiff, Philadelphia Indemnity Insurance Company

  (“PIIC”), Lambdin & Chaney, LLP, hereby respectfully moves for leave to file a Reply to

  the Defendant the United States Olympic Committee’s Statement Regarding Subject

  Matter Jurisdiction [ECF 56] and in support therefore states as follows:

         1.      Prior to filing the instant motion, pursuant to D.C.COLO.LCivR 7.1, the

  undersigned conferred with Jose Ramirez and Catherine Crane, counsel for Defendant,

  United States Olympic Committee, who advised that the Defendant does not oppose the

  relief requested in this Motion.

         2.      On December 13, 2019, the Court entered a Show Cause Order, directing

  the PIIC to show cause why this action should not be dismissed for lack of subject matter



                                              1
Case 1:19-cv-01231-CMA-KMT Document 57 Filed 01/24/20 USDC Colorado Page 2 of 4




  jurisdiction by January 3, 2020. [ECF 51]. The Order further allowed the USOC to file a

  reply by January 17, 2020 but allowed no further briefing without the Court’s permission.

         3.     PIIC filed its Response to the Order to Show Cause on January 3, 2020

  [ECF 55] and the USOC filed a Statement Regarding Subject Matter Jurisdiction on

  January 17, 2020. [ECF 56].

         4.     The USOC raised a myriad of issues and cited numerous cases in its

  Statement Regarding Subject Matter Jurisdiction. In addition, the USOC attached a four-

  page declaration to support its position.

         5.     Due to the complexity of the issues and the severe consequence of a

  dismissal if the Court rules in the USOC’s favor, PIIC respectfully requests leave to file a

  Reply. PIIC should also be permitted to respond to the USOC’s overly-broad

  characterization of some of the authority it cited in support of its arguments.

         6.     Attached to this Motion is PIIC’s Reply to the USOC’s Statement Regarding

  Subject Matter Jurisdiction.

         7.     In the event the Court grants this Motion, PIIC respectfully requests that the

  Court deem the attached Reply filed.

         WHEREFORE, Philadelphia Indemnity Insurance Company, respectfully requests

  this Court grant it leave to file its Reply to the Defendant United States Olympic

  Committee’s Statement Regarding Jurisdiction.

         DATED this 24th day of January, 2020.




                                               2
Case 1:19-cv-01231-CMA-KMT Document 57 Filed 01/24/20 USDC Colorado Page 3 of 4




                                    s/ L. Kathleen Chaney
                                    L. Kathleen Chaney, Esq.
                                    Melissa A. Wiese, Esq.
                                    LAMBDIN & CHANEY, LLP
                                    4949 South Syracuse Street, Suite 600
                                    Denver, CO 80237
                                    (303) 799-8889
                                    (303) 799-3700 (facsimile)
                                    Email: kchaney@lclaw.net; mwiese@lclaw.net
                                    Attorneys for Plaintiff Philadelphia Indemnity
                                    Insurance Company




                                       3
Case 1:19-cv-01231-CMA-KMT Document 57 Filed 01/24/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of January 2020, a true and correct copy of the
  foregoing UNOPPOSED MOTION FOR LEAVE TO FILE REPLY TO DEFENDANT’S
  STATEMENT REGARDING SUBJECT MATTER JURISDICTION was filed with the Clerk
  of the Court using CM/ECF system which will send notification of such filing to the following
  e-mail addresses:

  Jose A. Ramirez, Esq.: jramirez@hollandhart.com
  Catherine C. Crane, Esq.: ccrane@hollandhart.com
  Shawn A. Eady, Esq.: saeady@hollandhart.com

  Reynold L. Siemens - rsiemens@cov.com
  Jeffrey A. Kiburtz - jkiburtz@cov.com
  Covington & Burling LLP
  1999 Avenue of the Stars, Suite 3500
  Los Angeles, CA 90067

  Attorneys for Defendant United States Olympic Committee

                                            Printed copy with original signature on file at the
                                            office of Lambdin & Chaney, LLP

                                            s/ L. Kathleen Chaney
                                            L. Kathleen Chaney, Esq.
                                            Melissa A. Wiese, Esq.
                                            LAMBDIN & CHANEY, LLP
                                            4949 South Syracuse Street, Suite 600
                                            Denver, CO 80237
                                            (303) 799-8889
                                            (303) 799-3700 (facsimile)
                                            Email: kchaney@lclaw.net; mwiese@lclaw.net
                                            Attorneys for Plaintiff Philadelphia Indemnity
                                            Insurance Company




                                               4
